Citation Nr: 9929713	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-43 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a skin rash.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of fractures to the right upper ribs.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a right hemopneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran had active service from September 1963 
to September 1967.  The veteran served in Vietnam during the 
Vietnam War.

In July 1998, the Board remanded this claim.  The action 
requested has since been completed, and the claim has been 
referred to the Board for review.  The veteran's claim for 
service connection for a low back disorder is discussed in 
the REMAND portion following the ORDER below.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam War.

2.  The veteran is service-connected for residuals of a right 
hemopneumothorax.

3.  The veteran has been diagnosed with chronic obstructive 
pulmonary disease during the pendency of this claim.

4.  Chronic obstructive pulmonary disease is not a disease 
for which service connection can be presumed due to exposure 
to Agent Orange.

5.  Competent medical evidence has not been submitted to 
establish a link between the veteran's chronic obstructive 
pulmonary disease and his right hemopneumothorax or to 
exposure to Agent Orange.

6.  During the pendency of this claim, the veteran has been 
diagnosed with possible early onychomycosis, tinea pedis, and 
mild recurrent tinea cruris.

7.  Onychomycosis, tinea pedis, and recurrent tinea cruris 
are not diseases for which service connection can be presumed 
due to exposure to Agent Orange.

8.  Competent medical evidence has not been submitted to 
establish a link between the veteran's onychomycosis, tinea 
pedis, and recurrent tinea cruris to exposure to Agent 
Orange.

9.  A November 1990 RO rating decision declined to reopen a 
previously denied claim for service connection for a low back 
disorder.  The veteran did not complete his appeal of that 
decision.

10.  During the pendency of this claim, the veteran has 
submitted evidence that would reflect that a congenital 
disorder, spondylosis of the lumbar spine, was aggravated as 
a result of an in-service fall from a telephone pole.

11.  The veteran fractured his right upper ribs during a fall 
in Vietnam.  The veteran's ribs were not removed or resected.

12.  The veteran's pulmonary symptomatology has been 
attributed to nonservice-connected chronic obstructive 
pulmonary disease, and is not a residual of his right 
hemopneumothorax.





CONCLUSIONS OF LAW

1.  The veteran's claim for bronchitis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for a skin rash is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The November 1990 rating decision declining to reopen a 
previously denied claim for service connection for a low back 
disorder is final.  38 U.S.C.A. §§ 1110, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 20.302, 20.1103 (1998).

4.  The evidence received since the November 1990 RO rating 
decision is new and material, and the veteran's claim has 
been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.102, 3.156 (1998).

5.  A congenital low back disorder, spondylosis of the lumbar 
spine, was aggravated by the veteran's in-service fall.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

6.  The criteria for a compensable evaluation for residuals 
of fracture of the right upper ribs have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5297 (1998).

7.  The criteria for a compensable evaluation for residuals 
of a right hemopneumothorax have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.97, Diagnostic Code 6843 (1998), Diagnostic Code 6814 
(1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1998).

However, the threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  
With respect to a chronic disability subject to presumptive 
service connection, such as arthritis, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period is sufficient to establish 
evidence of the required nexus.  See Traut v. Brown, 6 
Vet.App. 498, 502 (1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

I. Bronchitis

In December 1965, the veteran fell from a telephone pole in 
Vietnam.  He suffered a hemopneumothorax of the right lung, 
fracturing his third, fourth and eighth ribs in the process.  
An intercostal chest tube was inserted the day of the 
accident, and removed a few days later, but a pneumothorax 
again occurred, requiring reintubation.  The veteran was 
evacuated from Vietnam, and admitted to the Naval Hospital in 
Great Lakes, Illinois in January 1966.  At the time of his 
transfer to that facility, the veteran complained of minimal 
residual chest pain.  After convalescent leave and his return 
to the hospital, he did not have significant complaints.  He 
was discharged from that facility in mid-February 1966.

In May 1966, the veteran had pulmonary complaints.  His 
history was noted, but lungs and bowel sounds were normal.  
X-rays showed pleural thickening on the right apex.  Old 
pneumothorax by history was the clinician's impression.  A 
May 1966 follow-up entry noted that the veteran had upper 
respiratory complaints.  A subsequent May 1966 entry noted 
that the veteran's medication was discontinued.  However, the 
veteran again sought follow-up treatment in June 1966, with 
complaints of a productive cough.  A throat culture was 
taken, and later in June 1966 he was diagnosed with a staph 
infection.  Another June 1966 entry reflects the veteran's 
complaints of a sore throat.  X-rays did not show any 
abnormality, and the chest was clear.  The veteran's August 
1967 separation examination report noted that veteran's lungs 
and chest did not show any abnormality.

The RO received this current claim in June 1993.  In support 
of his claim, the veteran submitted treatment records from 
his private physician, R.M. Flacco, M.D.  These records 
reflect that Dr. Flacco treated the veteran for acute 
pharyngitis in December 1991.  In July 1992, the veteran 
sought treatment because of chest discomfort.  The veteran 
informed Dr. Flacco that his mother had recently been 
released from the hospital after a bout of pneumonia, and 
that he had similar symptoms when he had pneumonia before.  
The veteran also related that he had broken his ribs 
previously, and Dr. Flacco noted that the veteran's ribs were 
tender.  The assessment was pneumonia or pleurisy.  The 
veteran was given Augmentin, and returned the following week, 
when he was again given Augmentin and nasal spray to relieve 
symptoms.  This appears to have terminated this treatment.  

In November 1998, as a result of the July 1998 Board remand, 
the veteran was provided a VA examination.  The examiner 
noted the veteran's in-service injury.  The veteran related 
that the previous week he had received treatment for 
pleurisy, and that he had frequent nasal congestion.  He also 
related that he began smoking in 1963, with a usual 
consumption of one pack per day; however, he did report 
occasionally smoking up to six packs per day, and that most 
recently, he decreased his cigarette consumption to one-half 
a pack per day.  Upon objective examination, the examiner 
stated that the veteran's lungs were clear to auscultation, 
and the veteran's X-ray was unremarkable.  A pulmonary 
function test was also performed.  The examiner diagnosed the 
veteran with chronic obstructive pulmonary disease, probably 
secondary to chronic tobacco abuse.

In light of the above, the Board finds that this claim for 
service connection is not well grounded.  In this regard, the 
Board notes that while the veteran did suffer from a 
pneumothorax during service, no evidence submitted would 
relate that any current chronic bronchitis or COPD is a 
result of the veteran's service or to his in-service 
pneumothorax.  Only the veteran has asserted any 
relationship.  However, as a layperson, the veteran is not 
competent to provide a medical opinion, such as an opinion on 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

In the absence of a nexus between any current chronic 
bronchitis or COPD and the veteran's service connected 
disability or any facet of his active service, the Board must 
find that this claim is not well grounded, and must be denied 
on this basis.

II.  Skin Disorder

The veteran's central contention is that he has a skin 
disorder, particularly of the genitals, since returning from 
his service in Vietnam.  Alternatively, the veteran asserts 
that he has a skin disorder as a result of exposure to 
herbicides, including Agent Orange, during his service in 
Vietnam.

The veteran's service medical records reflect that he had a 
probable planter's wart on the ball of his right foot in July 
1967.  He was afforded a separation examination in August 
1967, and the resulting report noted that his skin was 
normal, except for a burn scar, which was also noted on his 
April 1963 entrance examination report.

In April 1986, the veteran sought treatment for a skin rash 
in his genital area from Dr. Flacco.  He informed Dr. Flacco 
that the rash began the previous November.  A May 1986 
follow-up notation reflected that the veteran had some sort 
of fungal infection of the scrotum and penis, which would 
worsen after sex.  The veteran sought follow-up treatment in 
September 1986, and his skin problem was then described as a 
yeast infection.

In November 1998, the veteran was provided a VA examination 
as a result of a July 1998 Board remand.  His claims file was 
present at the time of his examination.  The veteran had mild 
erythema about the scrotum, mild scaling of the soles and 
side of the feet, and some thickening of a toenail.  The 
examiner diagnosed the veteran with possible early 
onychomycosis, tinea pedis, and mild recurrent tinea cruris, 
without evidence of active inflammation at the time of the 
examination.

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.307(a)(6)(1997).  Secondly, the veteran must be 
diagnosed with a disease that is presumed the result of 
exposure to Agent Orange within certain specified periods.  
38 C.F.R. §§ 3.307 (6), 3.309 (e) (1998).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

In light of the above, the Board finds that this claim is not 
well grounded, and must be denied on this basis.  Towards 
this end, the Board would note that the veteran's service 
medical records do not contain reference to any of the skin 
disorders found at the time of the veteran's November 1998 VA 
examination.  Further, the evidence in the claims file does 
not reflect that any of these disorders have continued from 
service until the time of this claim.  Indeed, the record 
reflects that the veteran's tinea cruris began in November 
1985, many years after his separation from service.

In a similar manner, competent medical evidence has not been 
submitted that would establish any causal nexus between any 
of the veteran's diagnosed skin disorders and the veteran's 
service or to any possible exposure to Agent Orange.  None of 
the veteran's skin disorders can be presumed service 
connected under the auspices of 38 C.F.R. § 3.307 and 
§ 3.309.  In this respect, none of these disorders can be 
presumed service connected.  In the absence of a medical 
nexus, or a diagnosis of a disease presumed to be the result 
of Agent Orange exposure, the Board must find that this claim 
is not well grounded.

III.  Conclusion

In denying the above claims, the Board notes that it has not 
been made aware of any outstanding evidence which could serve 
to well ground the veteran's claims for service connection.  
In any event, the VA has no duty to assist in the absence of 
a well-grounded claim.  Epps, 126 F.3d at 1468; Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).  Finally, there is no 
further duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for the 
benefit sought.  38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

New and Material Evidence

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (Court) in Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The Board finds that the 
appellant is not prejudiced by consideration by the Board in 
initial analysis of his new and material claims under the new 
case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran's service entrance examination report noted no 
abnormalities of the spine, and he denied lameness and bone 
or joint abnormality on the history portion of the report.  
As noted above, the veteran suffered a fall from a pole 
during his service in Vietnam.  In March 1968, the RO 
received the veteran's initial claim for service connection 
for a low back disorder.  In June 1968, the RO denied service 
connection for a low back disorder, finding that 
spondylolysis of the L5 and S1 vertebrae was a congenital or 
developmental abnormality.  (Developmental or congenital 
disorders are generally not service connectable.  See 
38 C.F.R. §§ 3.303 (c), 4.9 (1998)).  In doing so, the RO 
relied upon the results of a private medial report dated 
April 1968 that the veteran submitted at the time of an April 
1968 VA examination.  The private medical report, from 
Roderic B. Howell, M.D., stated that the veteran's low back 
disorder, described as spondylolysis, was a congenital 
abnormality.  The veteran was informed of this decision, as 
well as appellate rights, in July 1968.  

The veteran did not appeal the June 1968 rating decision, 
which then became final.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  A November 1990 rating 
decision declined to reopen the veteran's claim.  The veteran 
was informed of that rating decision and appellate rights 
later that month.  In December 1990, the veteran filed a 
notice of disagreement with that decision, and in March 1991, 
the RO issued the veteran and his representative a statement 
of the case and cover letter further detailing appellate 
rights.  The veteran did not complete his appeal, which then 
became final.  Id.  This current claim was received in June 
1993.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, an 
adjudication of the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to the agency decision makers and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material evidence is that which by itself or in connection 
with evidence previously submitted is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Id.  

Evidence obtained since the last disallowance, in November 
1990, includes fairly voluminous treatment records pertaining 
to the veteran's low back.  These records include treatment 
records from Galesburg Cottage Hospital of Galesburg, 
Illinois dated in March 1971.  While a detailed recitation of 
these records is not needed here, the Board would note that 
the veteran underwent a fusion at that facility in March 
1971.  History taken at the time of the surgery noted that 
the veteran fell in Vietnam, and had resulting back pain 
thereafter.  Spondylolysis of the L5 was diagnosed.  In 
November 1998, the veteran was afforded a VA examination.  He 
was diagnosed with chronic low mechanical back pain without 
evidence of nerve root entrapment, status post lumbar fusion 
of the L5.  X-rays also showed mild degenerative changes.

As noted above, congenital or developmental defects are 
generally not service-connectable.  See 38 C.F.R. §§ 3.303 
(c), 4.9.  However, the VA General Counsel has held that 
service connection may be granted for a congenital or 
developmental disorder in certain limited circumstances, such 
as when such has been aggravated by superimposed disease or 
injury.  VAOPGCPREC 82-90 (issued July 18, 1990), see also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

In light of the above, the Board must find that the veteran 
has indeed submitted new and material evidence sufficient to 
reopen his claim.  Initially, while the VA General Counsel 
opinion was issued subsequent to the June 1968 rating 
decision, it was issued prior to the November 1990 
disallowance.  However, RO decision makers were not aware of 
the March 1971 surgery until the time of this current claim, 
and records generated in concert with that surgery would lead 
a reasonable person to the conclusion that the veteran's 
congenital back disorder was aggravated by his in-service 
fall.  This aggravation led to the surgery.  Indeed, the 
record at the time of the initial June 1968 rating decision, 
as well as the November 1990 decision declining to reopen the 
veteran's claim, reflected t Dr. Howell's opinion that the 
veteran's low back disorder, described as spondylolysis, was 
a congenital abnormality.  He did not necessarily find that 
the veteran's symptoms were aggravated by the fall.  

The Board also finds that the veteran's claim is well 
grounded.  In this respect, the veteran had an in-service 
injury and received post-service treatment, including a 
spinal fusion, for the injury.  However, based upon the 
current record, it is unclear which of the current diagnoses 
pertaining to the low back are related to the in-service 
fall.  Similarly, it is unclear to what extent the fall 
aggravated the congenital disorder.  As such, to this extent, 
the veteran's claim is REMANDED below.

Increased Evaluations

The veteran's claims for increased evaluations for residuals 
of fractures to the right upper ribs and for a right 
hemopneumothorax are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998). 

I.  Residuals of Fractures of Right Upper Ribs

As noted above, the veteran fell from a telephone pole in 
December 1965 during his service in Vietnam, fracturing his 
third, fourth and eighth ribs on the right.  A June 1968 
rating decision granted service connection for residuals, but 
found that any such residuals were not disabling to a 
compensable degree.

The veteran filed this current claim for an increased 
evaluation in June 1993.  In November 1998, the veteran was 
provided a VA examination.  Relevant history was noted, and 
most recently, the veteran had complaints of shortness of 
breath.  Upon objective examination, the thoracic shape was 
within normal limits, and lungs were clear to auscultation.  
A chest X-ray was unremarkable.

The RO has evaluated the veteran's residuals of rib fractures 
by analogy under Diagnostic Code 5297, which pertains to rib 
removal.  Analogous ratings are permitted when an unlisted 
disability, such as residuals of fractured ribs, is 
encountered.  38 C.F.R. § 4.20 (1998).  In this respect, a 10 
percent evaluation is warranted upon the removal of one rib, 
or resection of two or more ribs without regeneration.  
38 C.F.R. § 4.71a, Diagnostic Code 5297 (1998).  The removal 
of more ribs necessarily leads to higher evaluations.

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for 
residuals of fractures to his third, fourth and eighth ribs 
on the right.  In this respect, the Board notes that the VA 
rating schedule makes no provisions for a compensable 
evaluation for rib fractures that have healed.  Rather, to 
obtain a compensable evaluation, ribs must be actually 
removed or resected without regeneration.  However, the Board 
would note that the chest X-ray obtained during the November 
1998 VA examination noted that the veteran's chest was 
unremarkable.  Accordingly, the Board must find that the 
preponderance of the evidence is against this claim.

II.  Residuals of a Right Hemopneumothorax

The veteran's in-service hemopneumothorax is discussed in 
detail above, and need not be repeated again.  In November 
1998, the veteran was provided a VA examination to determine 
the extent of disability attributable to his residuals of a 
right hemopneumothorax.  At that time, he complained of 
shortness of breath, relating that he had had more than 20 
episodes of bronchitis during his life.  The veteran also 
informed the examiner that he started smoking in 1963 and 
usually smoked one half a pack of cigarettes per day.  
Frequent sputum production was also reported.  

As noted above, a chest X-ray was unremarkable.  A pulmonary 
function test was performed, with a pre-bronco dilator FVC of 
51 percent of that predicted, and FEV1 of 50 percent of that 
predicted and a ratio of 79 percent.  Post-bronco dilator, 
the veteran showed an FVVC of 56 percent and FEV1of 55 
percent of that predicted.  Residual volume was 162 percent 
of predicted volume.  The examiner stated that the findings 
were consistent with chronic obstructive pulmonary disease 
(COPD), probably secondary to chronic tobacco abuse.

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  During the course 
of this claim the VA changed the rating schedule for rating 
the severity of a pulmonary disorder.  See 61 Fed. Reg. 
46727, September 5, 1996.  Prior to October 7, 1996, a 
pneumothorax was rated using the diagnostic criteria for 
bronchial asthma.  A 10 percent evaluation was warranted when 
symptomatology was mild, as shown by paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  More severe symptomatology would 
necessarily lead to higher evaluations.  38 C.F.R. § 4.97, 
Diagnostic Code 6814 (1996).

Effective October 7, 1996, Diagnostic Code 6843 is used to 
evaluate residuals of a traumatic chest wall defect, 
including a pneumothorax.  A 10 percent evaluation is 
warranted when the FEV-1 is 71 to 80 percent of that 
predicted, or FEV-1/FVC ration is 71 to 80 percent of that 
predicted, or the DLCO (SB) is 65 to 80 percent of that 
predicted.  More severe symptomatology would necessarily lead 
to higher evaluations.  38 C.F.R. § 4.97, Diagnostic Code 
6843 (1998).

When it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  In Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
held that the revised regulations do not allow for their 
retroactive application.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for the 
veteran's residuals of a right hemopneumothorax.  In this 
respect, while the veteran certainly displayed pulmonary 
symptomatology at his November 1998 VA examination, the 
examiner expressly found that such was due to COPD as a 
result of cigarette smoking, and not as a result of the in-
service hemopneumothorax.  Accordingly, the Board need not 
apply that symptomatology to this service-connected 
disability.  Ultimately, the November 1998 VA examination did 
not ascribe any pulmonary symptomatology as residuals of the 
service-connected right sided hemopneumothorax.  In the 
absence of any current pulmonary residuals, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation.

III.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In the absence of such factors such as marked interference 
with employment or frequent hospitalizations during the 
course of this claim, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for bronchitis is denied.

Service connection for a skin rash is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for a low back disorder.

The veteran's claim for service connection for a low back 
disorder is well grounded.

A compensable evaluation for residuals of fractures to the 
right upper ribs is denied.

A compensable evaluation for residuals of a right 
hemopneumothorax is denied.





REMAND

As noted above, it is unclear which of the diagnoses 
pertaining to the veteran's low back can be traced to the in-
service fall.  The Board thus believes that further 
information is needed before an informed decision can be 
made, and thus, this portion of the claim is REMANDED for the 
following action:

1.  The RO is requested to refer the 
veteran's claims file to an appropriate 
VA examiner.  Based upon a complete 
review of the record, including service 
medical records, the VA examiner is 
requested to explain to what extent was a 
congenital disorder, spondylolysis, 
aggravated by veteran's in-service fall.  
Further, the examiner is requested to 
explain which of the low back disorders 
diagnosed at the November 1998 VA 
examination can be identified as either a 
direct residual of the in-service fall or 
aggravation.  If the examiner finds that 
any or all of the disorders were 
aggravated by the fall, he is requested 
to explain to what extent each the 
disorders were aggravated.  The complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1999), the claims file must 
be made available for review.

3.  Thereafter, the RO is requested to 
readjudicate the veteran's claim on a de 
novo basis, including applying the VA 
General Counsel opinion 82-90 (cited 
above) and Carpenter, 8 Vet. App. at 245.  
If he is not granted the full benefit 
sought, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

